DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically,  claim 1,  reads and taking a reasonable interpretation conveys the following : claim 1 a light-emitting apparatus

The lighting apparatus of the disclosure discloses the following for the color conversion layer comprising:
 a) Suitable first nanoparticles: silica core bound to a light-emitting compound according to formula (I) or (II) 
b) Suitable second nanoparticles: silica core bound to a light-emitting compound selected from perylenediimide, boron-dipyrromethene, diketopyrrolopyrrol, 4-dicyanomethylene-2-t-butyl-6-1, 1, 7, 7-tetramethyljulolidyl-9-enyl-4Hpyran, coumarin, rhodamine, fluorescein, and cyanine
	Given the information (lack thereof) one of ordinary skill in the relevant art would have to engage in an undue amount of experimentation to cover the full scope of the claim 1 and arrive at what is disclosed in the specification (MPEP2164). Furthermore it is not plausible, that the methods provided in examples 1 to 3 become generalized to any red/green color conversion layer comprising any green/red encapsulated organic light emitting compound. Claims 2-18 are likewise rejected according to the reason as disclosed above for claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically for the reasoning applied to claim 1 also applies here. For the purposes of examination, the problem to be solved in light of the 112a issue, will now be considered provision of an alternative light-emitting apparatus, the applicant has solved this issue using encapsulated nanoparticle. With this mind, the rejection set forth below is applied.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN102109697, machine translation) (Guo, hereafter) in view of  HOOISWENG Ow et al.( Bright and Stable Core-Shell Fluorescent Silica Nanoparticles, NANOLETTERS, 17 Dec. 2004 (17.12.2004), Vol. 5, No. 1, pages 113-116,)  (Ow, hereafter)
Regarding claim 1, Guo discloses (description, paragraphs [0021]-[0032], and figure 2) a light emitting apparatus comprising: a backlight unit (20) emitting blue light and a color conversion array (22) receiving the blue light from the backlight unit (20), the color conversion array (22) comprises transparent matrix units (221, 222 and 223) with red fluorescent powders, green fluorescent powders and no fluorescent powders respectively, the blue light can pass through transparent matrix units (223), 
Ow discloses (pages 113-116) a class of core-shell fluorescent silica nanoparticles with dye-rich core and silica shell, the dye-rich core is made from organic dye molecules covalently conjugated to a silica precursor, the nanoparticles can cover entire UV-vis absorption and emission wavelengths. Ow, fails to disclose an absorption of at least 1000 M-1 cm-1 in a spectral region of 430-500 nm and exhibits a full width half maximum of the emission band of less than 100 nm. Moreover it is noted that optimization of the absorption and emission characteristics of fluorescent materials to reduce power consumption and improve display quality is common to one of ordinary skill in the art. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lighting apparatus of Guo, wherein first or second nanoparticles that emit red or green light, said first or second nanoparticles are encapsulated organic light emitting compounds, and absorption and emission characteristics of the organic light emitting compounds in order to provide a robust platform for incorporating diverse functionality for a variety of uses,  and wherein an absorption of at least 1000 M-1 cm-1 in a spectral region of 430-500 nm and exhibits a full width half maximum of the emission band of less than 100 nm, since optimization requires only routine skill in the art.
Regarding claim 2, Guo discloses the color conversion array (22) comprises red color conversion layer (221) and green color conversion layer (222), the blue light of the backlight unit (20) can pass through transparent matrix units (223).to create colors with red, green and blue components.  Guo is silent regarding wherein the color conversion array comprises a green color conversion layer comprising the first nanoparticles, and a red color conversion layer comprising the second nanoparticles;

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lighting apparatus of Guo wherein the color conversion array comprises a green color conversion layer comprising the first nanoparticles, and a red color conversion layer comprising the second nanoparticles in order to provide a robust platform for incorporating diverse functionality for a variety of uses as disclosed by Ow, and  wherein the color conversion array comprises a green color conversion layer comprising the first nanoparticles, and a red color conversion layer comprising the second nanoparticles, since matters of design choice requires only routine skill in the art.
Regarding claims 3 and 12, Guo is silent regarding wherein the first and second nanoparticles each comprise a silica containing core covalently bonded with a luminophore derived from the organic light emitting compound and a shell at least partially encapsulating the core (claim 3); wherein the first and second nanoparticles each independently have a particle size in the range of from 10 to 2,000 nm (claim 12).
Ow discloses the nanoparticles each comprise a dye-rich core made from organic dye molecules covalently conjugated to a silica precursor and a shell encapsulating the core, the size range of the nanoparticles is 20-30nm.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lighting apparatus of Guo wherein the first and second nanoparticles each comprise a 
Regarding claims 4-8, 11, and 15-16 Guo fails to explicitly disclose the limitations set forth in this claim. However it is noted, no claim has been tied to a distinguishing feature as such the problem to be solved is to provide an alternative display (see 112a and 112 b rejection).
Ow discloses (Figure 2) wherein such phosphors are described as good phosphors, e.g. nanoparticles comprising a tetramethylrhodamine isothiocyanate (TRITC) core which is encapsulated with silica is described as a good emitter in the blue to red spectral range
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lighting apparatus of Guo as disclosed in the claims in order to provide good emitters in the blue to red spectral range as disclosed by Ow.
Regarding claim 13, Guo disclose wherein the wavelength of the light from the backlight unit is blue (¶36). Guo does not give the specific range from 430 to 500 nm. It would have been obvious to one  of ordinary skill in the art to modify the lighting apparatus of Guo emits wavelength 430-500, since matters of design choice requires only routine skill in the art.
Regarding claims 17 and 18, Guo An electronic device an LCD comprising a light emitting apparatus of claim 1 (see rejection claim).wherein the electronic device is selected from LCD displays, LED displays, or OLED displays (abstract).
Claims  is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN102109697, machine translation) (Guo, hereafter) in view of  HOOISWENG Ow et al.( Bright and Stable Core-Shell Fluorescent Silica Nanoparticles, NANOLETTERS, 17 Dec. 2004 (17.12.2004), Vol. 5, No. 1, pages 113-116,)  (Ow, hereafter) and in further view of  Lee et al. (US2016/0033823 A1) (Lee)

Guo as modified Ow is silent regarding wherein the color conversion array further comprises one or more blue light blocking layers comprising one or more than one blue light absorption materials, placed on top of the red color conversion layer and/or the green color conversion layer away from the backlight unit.
Lee discloses (description, paragraphs [0130]-[0141], and figures 12-14) a light emitting apparatus with blue light blocking layers placed on top of red and green color conversion layer thus It is a common practice to
use blue light absorption materials to form blue light blocking layer
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lighting apparatus of Guo wherein the color conversion array further comprises one or more blue light blocking layers comprising one or more than one blue light absorption materials, placed on top of the red color conversion layer and/or the green color conversion layer away from the backlight unit in order to prevent color mixing between adjacent pixel thus improving the displayed light/image as disclosed by Lee.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be also found I892: US 20190241801 A1 is a common inventor with the applicant. US 20190163016 A1 US, US 20110110864 A1, US 20090102355 A1 discloses different arrangement for improving the display light intensity, similar to what the applicant is doing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879